Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
This is a corrected NOA to correct the dependency of claim 29.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 21-27, 29-34, and 37-40 are pending and are allowed herein. 
	Claims 21, 29, and 32 are amended herein.
	Claims 28, 35, and 36 are cancelled herein.
Authorization for this Examiner’s amendment was given in an interview with Justin Doop on 01/27/2021.

The application has been amended as follows: 
21. (Previously Presented) A hydrocolloid, comprising: 
a super absorbent material chemically bonded either directly or indirectly to a peroxide, wherein the peroxide is stabilized within the hydrocolloid and the peroxide is in an amount of 0.05% to 2% by weight within the hydrocolloid, 
wherein the peroxide is added to the hydrocolloid composition during processing at a temperature below 99oC.
28. (Cancelled)
29. (Previously Presented) The hydrocolloid of claim 27, wherein the hydrocolloid further comprises a pressure sensitive adhesive, a thermoplastic elastomer, and a liquid rubber.
32. (Previously Presented) A moisture-absorbing device, comprising: 
a superabsorbent material chemically bonded either directly or indirectly to a peroxide; and 
a carboxymethyl cellulose, 
wherein the peroxide is stabilized within the moisture-absorbing device and the peroxide is in an amount of 0.05% to 2% by weight therein,
wherein the peroxide is added to the hydrocolloid composition during processing at a temperature below 99oC,
wherein the moisture-absorbing device is a hydrocolloid adhesive .
35. (Cancelled)
36. (Cancelled)

Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: the closest prior art is Toreki et al (US 2010/0247615).  While Toreki teaches an antimicrobial composition comprising a super absorbent polymer chemically bonded to a peroxide, Toreki does not teach the super absorbent polymer and a peroxide within a hydrocolloid and wherein the peroxide is in an amount of 0.05-2% by weight within the hydrocolloid material.  Thus, any prima facie case of obviousness rendered by the prior art has been effectively rebutted and the instant claims are rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611